DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Note
 	Applicant should note the reference numerals throughout claims 1-15 do not represent a positive limitation. Therefore reference numerals in claims 1-5 has not given patentable weight.
Claim Rejections - 35 USC § 112
Claims 6-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6, lines 13-16, recites the limitation "the metering plunger for the material component of the first metering container and the metering plunger for the material component of the second metering container30”.  There is insufficient antecedent basis for the underlined limitations in the claim.
Claim 7, lines 2-4, recites “the piston of the first metering container and the piston of the second metering container”. There is insufficient antecedent basis for the underlined limitations in the claim.
Claim 12, lines 2-3, recites “the metering nozzle”. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hauf (US 5,361,944).
 	Hauf discloses a metering container for metering a viscous material component (fig.14), comprising: a piston (66, 66a) for pressing the material component from a storage container (50) into a metering chamber (58); and a metering plunger (63) for indicating a quantity of the material component in the metering chamber (volume in 58), via which the material component can be dispensed from the metering chamber (via 55).  
Claims 1-10 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brugger (US 6,464,107).
Regarding claim 1, Brugger discloses a metering container for metering a viscous material component (42 fig.6A, 6B), comprising: a piston (104) for pressing the material component from a storage container (102) into a metering chamber (68); and a metering plunger (26) for indicating a quantity of the material component in the metering chamber (volume in 68), via which the material component can be dispensed from the metering chamber (via 96).  
Regarding claim 2, Brugger discloses the storage container and/or the metering chamber are cylindrical (see fig.6A-B).  
Regarding claim 3, Brugger discloses the metering container comprises an intermediate closing device (72) for closing a connection 25channel between the storage container and the metering chamber.
Regarding claim 4, Brugger discloses the metering container comprises a dispensing-closing device (76) for closing a dispensing opening (opening around 76) for the material component.  
Regarding claim 5, Brugger discloses the metering container comprises a second metering chamber (the second 68) for a further material component (from second 102).  
Regarding claim 6, Brugger discloses a metering system (fig.6A and 6B) for metering a viscous material component comprising a first metering container (102, 66, 74 to the left of 42 and 44) and a second metering container (102, 66, 74 to the right of 42 and 44), a piston (104) for pressing the material component from a storage container (102) into a metering chamber (68); and a metering plunger (26) for indicating a quantity of the material component (volume in 68) in the metering chamber, via which the material component can be dispensed from the metering chamber (via 76) wherein the metering plunger for the material component of the first metering container and the metering plunger for the material component of the second metering container are mechanically connected to one another (via 38).  
Regarding claim 7, Brugger discloses the piston of the first metering container and the piston of the second metering container are arranged in parallel with one another (see both pistons 104 in fig.6A-B).  
Regarding claim 8, Brugger discloses the metering system comprises a metering nozzle (96) having a first channel (74 to the left of 96) for the material component of the first metering container and a second channel (74 to the right of 96) for the material component of the second metering container.  
Regarding claim 9, Brugger discloses the metering nozzle forms an intermediate closing device (first 76) and/or dispensing-closing device of the first metering container and of the second metering container (second 76).  
Regarding claim 10, Brugger discloses the metering plunger for the first material component has a length such that it extends to an 25end of the first channel and/or the metering plunger for the second material component has a length such that it extends to an end of the second channel (bottom side of 26 extend to an end of 74 for both plungers).
Regarding claim 14, Brugger discloses the first metering container and the second metering container can be separated from one another (see 102 in fig.6A).  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 11-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brugger (US 6,464,107) in view of Melland (US 5,346,097).
Brugger discloses all the features of the invention except that the metering system comprises a mixing container for receiving the first and the second material component; and the mixing container can be plugged onto the metering nozzle. However, Melland teaches a mixing container (12) for receiving the first and the second material component (see fig.7); and the mixing container can be plugged onto the metering nozzle (see fig.8). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to add a mixing container to the nozzle of the metering system of Brugger, in order to better control the discharge volume.
Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Solignac (FR 2692040).
 	Solignac discloses a method for metering viscous material components (fig.1-12), comprising the steps of: pressing (via 20) the material component from a storage container (10) into a metering chamber (chamber 18 between 30 and 40); and dispensing the material component from the metering chamber via a metering plunger (30).  
The device shown by Solignac will perform the method recited in claim 15                       during normal use and operation of the dispensing device.
Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haber (CN 1065020).
Haber discloses a method for metering viscous material components (fig.8-9), comprising the steps of: pressing (via 42, 44) the material component (46, 48) from a 
The device shown by Haber will perform the method recited in claim 15                       during normal use and operation of the dispensing device.
Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The following prior art as cited in PTO-892 is also citing significant pertinent structures or features to the applicant’s claimed invention: Bates (US 2011/0184348).
Bates discloses all the features of the claim 1: a metering container (100) for metering a viscous material component, comprising: a piston (113) for pressing the material component from a storage container (111) into a metering chamber (121); and a metering plunger (123) for indicating a quantity of the material component in the metering chamber (chamber below 123), via which the material component can be dispensed from the metering chamber (via 141).It also appears that the disclosure of this instant application does not disclose significant structures or features that deviate from the contents of the proposed claims.     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOB ZADEH whose telephone number is (571)270-5201.  The examiner can normally be reached on Monday-Friday 8am-4pm E.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BOB ZADEH/Examiner, Art Unit 3754